FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS January 13, 2016

                                   TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 15-3194
 v.
                                              (D.C. No. 5:09-CR-40041-JAR-2)
                                                          (D. Kan.)
 ALFONSO RUBIO-AYALA,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      After Mr. Rubio-Ayala pleaded guilty to federal drug charges, the district

court consulted the advisory guidelines and found that it recommended a life

sentence given Mr. Rubio-Ayala’s criminal history category of I and his adjusted

offense level of 43. See U.S. Sentencing Guidelines Manual (U.S.S.G.) ch. 5, pt.

A (2010). Heeding the guidelines’ advice, the district court proceeded to enter

the recommended sentence.


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      But later the sentencing commission amended the guidelines applicable to

Mr. Rubio-Ayala’s crime, retroactively lowering his base offense level by 2

levels. See U.S.S.G. supp. app. C, amends. 782, 788 (2014). In response to this

development, Mr. Rubio-Ayala sought a sentence reduction under 18 U.S.C.

§ 3582(c). The district court granted the motion, recalculated Mr. Rubio-Ayala’s

offense level as 42 and his guidelines range as 360 months to life, and

resentenced him to the bottom of that range.

      In this appeal Mr. Rubio-Ayala takes issue with the district court’s math.

He notes that the district court calculated his new adjusted offense level as 42,

observes that 43 minus 2 is 41 (not 42), and from this concludes that his revised

offense level should be 41 and his amended guidelines range 324 to 405 months.

See U.S.S.G. ch. 5, pt. A (2010).

      But as counterintuitive as it might first seem, the district court’s math is

exactly right. That’s because the amendments to the sentencing guidelines

affected Mr. Rubio-Ayala’s base offense level, not his final adjusted offense

level. Consider how the math unfolds. At Mr. Rubio-Ayala’s original sentencing,

the district court applied a base offense level of 38. See id. § 2D1.1(c)(1). To

this, the court added 2 levels for possession of a firearm, 2 levels for importation

of methamphetamine, and 4 levels for playing a leadership role in the offense.

And from this the court subtracted 2 levels for acceptance of responsibility.

Tallying up these enhancements and reductions, the district court calculated a

                                        -2-
final adjusted offense level of 44. But the advisory guidelines’ “sentencing table”

tops off at level 43, so the district court treated Mr. Rubio-Ayala’s offense level

as if it were just that. See id. ch. 5, pt. A, Application Note 2. Then along came

Amendments 782 and 788. By their terms, they authorized the district court to

consider retroactively reducing Mr. Rubio-Ayala’s base offense level. See

U.S.S.G. supp. app. C, amends. 782, 784 (2014). So it is the district court

properly recalculated Mr. Rubio-Ayala’s guidelines range beginning with a base

offense level of 36 instead of 38. Compare U.S.S.G. § 2D1.1(c)(1) (2010), with

U.S.S.G. supp. app. C, amend. 782 (2014). Adding to and subtracting from this

new base offense level the same enhancements and deductions it applied at Mr.

Rubio-Ayala’s original sentencing, the district court landed on a new adjusted

offense level of 42. And as the district court correctly concluded, this new

adjusted offense level yields a guidelines range of 360 months to life in prison.

See U.S.S.G. ch. 5, pt. A (2010).

      The judgment of the district court is affirmed. Mr. Rubio-Ayala’s motion

to proceed in forma pauperis is denied, and he is reminded of his obligation to

pay the filing fee in full.

                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -3-